Citation Nr: 0524830	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  00-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for malignant pleural 
mesothelioma, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




REMAND

The appellant had active military service in the United 
States Marine Corps from August 1951 to August 1954.  This 
case originally came before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana that denied the appellant's claim of 
entitlement to service connection for malignant pleural 
mesothelioma, to include as due to exposure to ionizing 
radiation.  

The Board denied the appellant's service connection claim in 
a decision dated November 20, 2002.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2003, the 
parties filed a Joint Motion for Remand and requested a stay 
of proceedings pending a ruling on the Joint Motion.  The 
basis for the Motion for Remand was that the Board had not 
provided adequate reasons and bases for its decision.  In 
particular, it was indicated that the Board's reliance on an 
expert opinion concerning the etiology of the appellant's 
mesothelioma had been undermined by the May 2003 study issued 
by the National Research Council (NRC).  A July 2003 Order of 
the Court granted the Joint Motion and vacated the Board's 
decision.  The issue on appeal was remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).

The provisions of 38 C.F.R. § 3.311(a) call for the 
development of a radiation dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  Dose data should be requested from the 
Department of Defense in claims based upon participation in 
atmospheric nuclear testing and in claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. 
§ 3.311(a)(2).

The record currently includes a radiation dose estimate for 
the appellant that was prepared by the Defense Special 
Weapons Agency (now the Defense Threat Reduction Agency 
(DTRA)) in December 2001.  In a May 2003 study, the National 
Research Council (NRC) reported that reconstructions of 
veterans' exposures to ionizing radiation used for 
determining VA benefits eligibility had been underestimated.  
See A REVIEW OF THE DOSE RECONSTRUCTION PROGRAM OF THE DEFENSE THREAT 
REDUCTION AGENCY, The National Academies Press, May 8, 2003.  
Because the most recent documentation addressing radiation 
dosages predates May 8, 2003, a remand is indicated to 
obtaining a dosage estimate from DTRA that is calculated 
under new methodology.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claim on appeal, and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.

2.  The RO should forward the claims file 
to the Defense Threat Reduction Agency 
(DTRA) to obtain a dosage estimate using 
the revised methodology for calculating 
reconstructed dosage estimates.

3.  Thereafter, the claims file should be 
forwarded to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by § 3.311(b)(1).  See Wandel v. 
West, 11 Vet. App. 200, 205 (1998).  
Expert opinion from the Under Secretary 
for Health as contemplated in 38 C.F.R. 
§ 3.311(c) or referral to an outside 
consultant for medical opinion as 
contemplated by 38 C.F.R. § 3.311(d), as 
deemed appropriate, should be obtained.

4.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  (If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.)

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable statutes and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

